         Case 3:20-cv-07182-JCS Document 74 Filed 11/20/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                           ZOOM CIVIL MINUTE ORDER

 Case No.: 20-cv-07182-JCS             Case Name: Facebook, Inc. v. BrandTotal Ltd.
 Chief Magistrate Judge: JOSEPH        Date: November 20, 2020      Time: 14 M (10:00-
 C. SPERO                                                           10:14)

Attorney for Plaintiff: Sonal Mehta, Ari Holtzblatt
Attorney for Defendant: Rudy Telscher, Kara Fussner

 Deputy Clerk: Karen Hom                             Court Reporter: Katherine Sullivan

                           ZOOM WEBINAR PROCEEDINGS

1. Motion for Discovery [dkt 65] – Granted

                              ORDERED AFTER HEARING

The Motion is GRANTED, and both sides may engage in expedited discovery, as follows:

   1. Parties shall meet and confer to narrow the discovery requests. All discovery requests
      shall be served by 11/30/2020.
   2. Objections due 12/7/2020.
   3. Documents shall be produced, and answers to Interrogatories and responses to Requests
      for Admission shall be provided by 12/23/2020.
   4. Depositions by 1/15/2021.
   5. Thereafter, Defendant may file a motion for preliminary injunction on a seven (7) week
      track with the reply brief to be due four (4) weeks before the scheduled hearing date.


CASE CONTINUED TO:

Order to be prepared by:
 [ ] Plaintiff    [ ] Defendant          [ ] Court
cc:
